             Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 1 of 16



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

 Joe Holcombe, et. al.,
     Plaintiffs,
                                                         Civil Action No. SA-18-CV-00555-XR
       v.                                                         (Consolidated cases)
 United States of America,
    Defendant.

 DEFENDANT’S AMENDED DESIGNATION OF TESTIFYING DAMAGES EXPERTS

            Defendant United States of America, pursuant to Fed. R. Civ. P. 26(a)(2) and the Court’s

Amended Scheduling Order, hereby designates the following testifying expert witnesses related

to damages in the above titled and referenced case:

  I.        Retained Experts:

            1. Evan Appelbaum, M.D.
               200 Boylston Street, Suite A309
               Chestnut Hill, MA 02467

            Dr. Evan Appelbaum is a licensed physician specializing in cardiology. Dr. Appelbaum

will provide testimony in accordance with his report regarding cardiac injuries and/or conditions

of certain Plaintiffs. His report may also rebut cardiac opinions asserted by Plaintiffs’ experts.

These expert opinions are based on his skill, knowledge, training, education, and professional

judgment. Dr. Appelbaum’s expert opinions, supporting documents, CV, and list of testimony

and depositions for the last four years will be provided. Dr. Appelbaum is being compensated at

the rate of $650.00 per hour for file review, $1,100.00 per hour for attendance at deposition, and

$1,700.00 per day for attendance at trial. Dr. Appelbaum reserves the right to supplement his

report if more information becomes available.
         Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 2 of 16




       2. Steven Berkowitz, M.D.
          Anschutz Medical Campus, Building 500
          13001 E. 17th Place, Campus Box F546 AMC
          Aurora, CO 80045

       Dr. Steven Berkowitz is a psychiatrist who will potentially provide rebuttal testimony

regarding any recommendations made for psychoactive medications, the nature, the course, the

length of time and alternative treatments offered in this area should these issues arise for

children, adolescents, and adults. His expert opinions are based on his skill, knowledge, training,

education, and professional judgment. Dr. Berkowitz’s expert opinions, supporting documents,

CV, and list of testimony and depositions for the last four years will be provided. Dr. Berkowitz

is being compensated at the rate of $500.00 per hour for file review, $750.00 per hour for

attendance at deposition, and $5,000.00 per day for attendance at trial.

       3. Richard G. Bowman, M.D.
           466 Bedford Road
          Armonk, NY 10504

       Dr. Richard G. Bowman is a certified Life Care Planner and is a board-certified physician

in the field of Physical Medicine and Rehabilitation and Pain Medicine. Dr. Bowman will

provide testimony in accordance with his report regarding life care plans for certain Plaintiffs.

His reports also rebut certain opinions asserted by Plaintiffs’ Life Care Planners. His expert

opinions are based on his skill, knowledge, training, education, and professional judgment.

Dr. Bowman’s expert opinions, supporting documents, CV, and list of testimony and depositions

for the last four years will be provided. Dr. Bowman is being compensated at the rate of $500.00

per hour for file review and attendance at deposition, and $5,000.00 per day for attendance at

trial. Dr. Bowman reserves the right to supplement his report if more information becomes

available.




Defendant’s Amended Designation of Testifying Damages Experts                                       2
         Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 3 of 16




       4. William O. Brant, M.D.
          1943 E 1700 S.
          Salt Lake City, UT 84108

       Dr. William O. Brant is a licensed physician specializing in Urology. Dr. Brant will

provide testimony in accordance with his report regarding urological injuries and/or conditions

alleged to have been suffered by Plaintiffs Juan Macias and Kris Workman. His expert opinions

are based on his skill, knowledge, training, education, and professional judgment. Dr. Brant’s

expert opinions, supporting documents, CV, and list of testimony and depositions for the last

four years will be provided. Dr. Brant is being compensated at the rate of $700.00 per hour for

file review, $800.00 per hour for attendance at deposition, and $1,000.00 per hour for attendance

at trial. Dr. Brant reserves the right to supplement his report if more information becomes

available.

       5. Jennifer Canter, M.D.
          466 Bedford Rd.
          Armonk, NY 10504

       Dr. Jennifer Canter is a pediatrician and physician Life Care Planner. Dr. Canter will

provide testimony in accordance with her reports regarding life care plans for certain Plaintiffs.

Her reports also rebut certain opinions asserted by Plaintiffs’ Life Care Planners. Her expert

opinions are based on her skill, knowledge, training, education, and professional judgment.

Dr. Canter’s expert opinions, supporting documents, CV, and list of testimony and depositions

for the last four years will be provided. Dr. Canter is being compensated at the rate of $500.00

per hour for file review and attendance at deposition, and $5,000.00 per day for attendance at

trial. Dr. Canter reserves the right to supplement her report if more information becomes

available.




Defendant’s Amended Designation of Testifying Damages Experts                                        3
         Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 4 of 16




       6. Danielle Becker, M.D.
          1445 Wagar Avenue
          Lakewood, Ohio 44107

       Dr. Danielle Becker is a Board Certified Neurologist replacing the designated Board

Certified Neurologist Dr. Julio Chalela in this case. Dr. Danielle Becker will provide testimony

in accordance with her report regarding neurological injuries and/or conditions of certain

Plaintiffs. Her reports may also rebut opinions asserted by Plaintiffs’ experts. Her expert

opinions are based on her skill, knowledge, training, education, and professional judgment. Dr.

Becker’s expert opinions, supporting documents, CV, and list of testimony and depositions for

the last four years will be provided. Dr. Becker is being compensated at the rate of $600.00 per

hour for file review, $800.00 per hour for attendance at deposition, and $8,000.00 per day for

attendance at trial. Dr. Becker reserves the right to supplement her report if more information

becomes available.

       7. Christopher S. Cooper, M.D.
          4707 Canterbury Court
          Iowa City, IA 52245

       Dr. Christopher D. Cooper is a Board Certified Pediatric Urologist. Dr. Cooper will

provide testimony in accordance with his report regarding urologic injuries suffered by Ryland

Ward. His expert opinions are based on his skill, knowledge, training, education, and

professional judgment. Dr. Cooper’s expert opinions, supporting documents, CV, and list of

testimony and depositions for the last four years will be provided. Dr. Cooper is being

compensated at the rate of $750.00 per hour for file review, $4000 per day for attendance at

deposition, and $8,500.00 a day for attendance at trial. Dr. Cooper reserves the right to

supplement his report if more information becomes available.




Defendant’s Amended Designation of Testifying Damages Experts                                      4
         Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 5 of 16




       8. Michael J. Kosnett M.D.
          4495 Hale Parkway, Suite 301
          Denver, CO 80220

       Dr. Michael J. Kosnett is a Board Certified Toxicologist. Dr. Kosnett will provide

testimony in accordance with his reports regarding any lead poisoning and lead toxicity suffered

by certain Plaintiffs. His expert opinions are based on his skill, knowledge, training, education,

and professional judgment. Dr. Kosnett’s expert opinions, supporting documents, CV, and list of

testimony and depositions for the last four years will be provided. Dr. Kosnett is being

compensated at the rate of $630.00 per hour for file review and attendance at trial and $2,800.00

per day for attendance at deposition. Dr. Kosnett reserves the right to supplement his report if

more information becomes available.

       9. Samuel M. Lundstrom, Ph.D.
          600 Longwater Drive, Suite 104
          Norwell, MA 02061

       Dr. Samuel M. Lundstrom will provide testimony in accordance with his reports

regarding the economic damages alleged to have been suffered by Plaintiffs. His reports also

rebut certain opinions asserted by Plaintiffs’ experts. His expert opinions are based on his skill,

knowledge, training, education, and professional judgment. Dr. Lundstrom’s expert opinions,

supporting documents, CV, and list of testimony and depositions for the last four years will be

provided. Dr. Lundstrom is being compensated at the rate of $825.00 per hour for file review,

attendance at deposition and attendance at trial. Dr. Lundstrom reserves the right to supplement

his report if more information becomes available.




Defendant’s Amended Designation of Testifying Damages Experts                                         5
         Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 6 of 16




       10. Amy MacKenzie, Ph.D.
           110 N. College Ave., #1118
           Tyler, TX 75702

       Dr. Amy MacKenzie is a Certified Life Care Planner. Dr. MacKenzie will provide

testimony in accordance with her report regarding life care plans for certain Plaintiffs. Her

reports also rebut certain opinions asserted by Plaintiffs’ Life Care Planners. Her expert opinions

are based on her skill, knowledge, training, education, and professional judgment.

Dr. MacKenzie’s expert opinions, supporting documents, CV, and list of testimony and

depositions for the last four years will be provided. Dr. MacKenzie is being compensated at the

rate of $275.00 per hour for file review, attendance at deposition and attendance at trial.

Dr. MacKenzie reserves the right to supplement her report if more information becomes

available.

       11. Benzel MacMaster, M.D.
           8220 Walnut Hill Lane
           Suite 310
           Dallas, TX 75231

       Dr. Benzel MacMaster is a Board Certified Orthopedic Surgeon. Dr. MacMaster will

provide testimony in accordance with his report regarding orthopedic injuries and/or conditions

suffered by certain Plaintiffs. His report may also rebut certain opinions asserted by Plaintiffs’

orthopedic experts. His expert opinions are based on his skill, knowledge, training, education,

and professional judgment. Dr. MacMaster’s expert opinions, supporting documents, CV, and

list of testimony and depositions for the last four years will be provided. Dr. MacMaster is being

compensated at the rate of $600.00 per hour for file review, $1,000.00 per hour for attendance at

deposition and $5,000.00 per day for attendance at trial. Dr. MacMaster reserves the right to

supplement his report if more information becomes available.




Defendant’s Amended Designation of Testifying Damages Experts                                        6
         Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 7 of 16




       12. Brian P. Marx, Ph.D.
           150 South Huntington Ave.
           Boston, MA 02130

       Dr. Brian P. Marx, the Deputy Director of the Behavioral Science Division for the

National Center for Post-Traumatic Stress Disorder, will provide testimony in accordance with

his reports regarding the psychological injuries and/or conditions alleged to have been suffered

by certain Plaintiffs. Additionally, these reports may include rebuttals of certain opinions

asserted by Plaintiffs’ experts. His expert opinions are based on his assessment of the Plaintiffs,

and his skill, knowledge, training, education, and professional judgment. Dr. Marx’s expert

opinions, supporting documents, CV, and list of testimony and depositions for the last four years

will be provided. Dr. Marx is being compensated at the rate of $400.00 per hour for file review,

attendance at deposition and attendance at trial. Dr. Marx reserves the right to supplement his

report if more information becomes available.


       The following 9 experts are designated as testifying experts in their own right, but are

part of Dr. Marx’s assessment team. They have conducted assessments of various Plaintiffs and

will provide reports regarding those assessments. Those reports are written under the guidance

and assistance of Dr. Marx. Those assessments were also conducted in accordance with the

protocols developed by Dr. Marx.

       12(a). Anthony Annunziata, Ph.D.
              150 South Huntington Ave., 116B-4
              Boston, MA 02130

       Dr. Anthony Annunziata is a clinical psychologist. Dr. Annunziata will provide testimony

in accordance with his assessments/reports regarding the psychological damages alleged to have

been suffered by certain Plaintiffs. His expert opinions are based on his assessment of certain

Plaintiffs, and his skill, knowledge, training, education, and professional judgment.



Defendant’s Amended Designation of Testifying Damages Experts                                         7
         Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 8 of 16




Dr. Annunziata’s expert opinions, supporting documents, CV, and list of testimony and

depositions for the last four years will be provided. Dr. Annunziata is being compensated at the

rate of $250.00 per hour for file review and $350.00 per hour for attendance at deposition and

attendance at trial. Dr. Annunziata reserves the right to supplement his report if more information

becomes available.

       12(b). Stephanie Larew, Ph.D.
              150 South Huntington Ave., 13B-56
              Boston, MA 02130

       Dr. Stephanie Larew is a clinical psychologist. Dr. Larew will provide testimony in

accordance with her assessments/reports regarding the psychological damages alleged to have

been suffered by certain Plaintiffs. Her expert opinions are based on her assessment of certain

Plaintiffs, and her skill, knowledge, training, education, and professional judgment. Dr. Larew’s

expert opinions, supporting documents, CV, and list of testimony and depositions for the last

four years will be provided. Dr. Larew is being compensated at the rate of $200.00 per hour for

file review and $300.00 per hour for attendance at deposition and attendance at trial. Dr. Larew

reserves the right to supplement her report if more information becomes available.

       12(c). Nikki Frousakis, Ph.D.
              5901 E 7th Street
              Long Beach, CA 90822

       Dr. Nikki Frousakis is a clinical psychologist. Dr. Frousakis will provide testimony in

accordance with her assessments/reports regarding the psychological damages alleged to have

been suffered by certain Plaintiffs. Her expert opinions are based on her assessment of certain

Plaintiffs, and her skill, knowledge, training, education, and professional judgment. Dr.

Frousakis’ expert opinions, supporting documents, CV, and list of testimony and depositions for

the last four years will be provided. Dr. Frousakis is being compensated at the rate of $250.00




Defendant’s Amended Designation of Testifying Damages Experts                                       8
         Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 9 of 16




per hour for file review and $350.00 per hour for attendance at deposition and attendance at trial.

Dr. Frousakis reserves the right to supplement her report if more information becomes available.

       12(d). Kelly Harper, Ph.D.
              150 South Huntington Ave.
              Boston, MA 02130

       Dr. Kelly Harper is a clinical psychologist. Dr. Harper will provide testimony in

accordance with her assessments/reports regarding the psychological damages alleged to have

been suffered by certain Plaintiffs. Her expert opinions are based on her assessment of certain

Plaintiffs, and her skill, knowledge, training, education, and professional judgment. Dr. Harper’s

expert opinions, supporting documents, CV, and list of testimony and depositions for the last

four years will be provided. Dr. Harper is being compensated at the rate of $200.00 per hour for

file review and $300.00 per hour for attendance at deposition and attendance at trial. Dr. Harper

reserves the right to supplement her report if more information becomes available.

       12(e). Daniel Lee, Ph.D.
              150 South Huntington Ave., 116B-4
              Boston, MA 02130

       Dr. Daniel Lee is a clinical psychologist. Dr. Lee will provide testimony in accordance

with his assessments/reports regarding the psychological damages alleged to have been suffered

by certain Plaintiffs. His expert opinions are based on his assessments of certain Plaintiffs, and

his skill, knowledge, training, education, and professional judgment. Dr. Lee’s expert opinions,

supporting documents, CV, and list of testimony and depositions for the last four years will be

provided. Dr. Lee is being compensated at the rate of $250.00 per hour for file review,

attendance at deposition and attendance at trial. Dr. Lee reserves the right to supplement his

report if more information becomes available.




Defendant’s Amended Designation of Testifying Damages Experts                                        9
        Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 10 of 16




       12(f). Alexandria Miller, Ph.D.
              150 South Huntington Ave.
              Boston, MA 02130

       Dr. Alexandria Miller is a clinical psychologist. Dr. Miller will provide testimony in

accordance with her assessments/reports regarding the psychological damages alleged to have

been suffered by certain Plaintiffs. Her expert opinions are based on her assessment of certain

Plaintiffs, and her skill, knowledge, training, education, and professional judgment. Dr. Miller’s

expert opinions, supporting documents, CV, and list of testimony and depositions for the last

four years will be provided. Dr. Miller is being compensated at the rate of $150.00 per hour for

file review and $250.00 per hour for attendance at deposition and attendance at trial. Dr. Miller

reserves the right to supplement her report if more information becomes available.

       12(g). Alora Rando, Ph.D.
              150 South Huntington Ave.
              Boston, MA 02130

       Dr. Alora Rando is a clinical psychologist. Dr. Rando will provide testimony in

accordance with her assessments/reports regarding the psychological damages alleged to have

been suffered by certain Plaintiffs. Her expert opinions are based on her assessment of certain

Plaintiffs, and her skill, knowledge, training, education, and professional judgment. Dr. Rando’s

expert opinions, supporting documents, CV, and list of testimony and depositions for the last

four years will be provided. Dr. Rando is being compensated at the rate of $150.00 per hour for

file review and $250.00 per hour for attendance at deposition and attendance at trial. Dr. Rando

reserves the right to supplement her report if more information becomes available.

       12(h). Kaitlyn Gorman Wellcome, Ph.D.
              150 South Huntington Ave.
              Boston, MA 02130

       Dr. Kaitlyn Gorman Wellcome is a clinical psychologist. Dr. Gorman Wellcome will

provide testimony in accordance with her assessments/reports regarding the psychological


Defendant’s Amended Designation of Testifying Damages Experts                                     10
        Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 11 of 16




damages alleged to have been suffered by certain Plaintiffs. Her expert opinions are based on her

assessment of certain Plaintiffs, and her skill, knowledge, training, education, and professional

judgment. Dr. Gorman Wellcome’s expert opinions, supporting documents, CV, and list of

testimony and depositions for the last four years will be provided. Dr. Gorman Wellcome is

being compensated at the rate of $150.00 per hour for file review and $250.00 per hour for

attendance at deposition and attendance at trial. Dr. Gorman Wellcome reserves the right to

supplement her report if more information becomes available.

       12(i). Erika Wolf, Ph.D.
              150 South Huntington Ave.
              Boston, MA 02130

       Dr. Erika Wolf is a clinical psychologist. Dr. Wolf will provide testimony in accordance

with her assessments/reports regarding the psychological damages alleged to have been suffered

by certain Plaintiffs. Her expert opinions are based on her assessment of certain Plaintiffs, and

her skill, knowledge, training, education, and professional judgment. Dr. Wolf’s expert opinions,

supporting documents, CV, and list of testimony and depositions for the last four years will be

provided. Dr. Wolf is being compensated at the rate of $325.00 per hour for file review,

attendance at deposition and attendance at trial. Dr. Wolf reserves the right to supplement her

report if more information becomes available.

       13. Christopher Meyers, MRC
           466 Bedford Road
           Armonk, New York 10504

       Mr. Christopher Meyers will provide testimony in accordance with his reports regarding

vocational injuries/damages alleged to have been suffered by certain Plaintiffs. Certain reports

may include opinions rebutting those asserted by Plaintiffs’ experts. His expert opinions are

based on his skill, knowledge, training, education, and professional judgment. Mr. Meyers’

expert opinions, supporting documents, CV, and list of testimony and depositions for the last


Defendant’s Amended Designation of Testifying Damages Experts                                       11
        Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 12 of 16




four years will be provided. Mr. Meyers is being compensated at the rate of $400.00 per hour for

file review and attendance at deposition, and $5,000.00 per day for attendance at trial. Mr.

Meyers reserves the right to supplement his report if more information becomes available.

       14. John E. Scarbrough, Ph.D.
           127 Main Street, Building II
           Ridgefield, CT 06877

       Dr. John E. Scarbrough will provide testimony in accordance with his report regarding

economic damages alleged to have been suffered by certain Plaintiffs. Certain reports may

include opinions rebutting those asserted by Plaintiffs’ experts. His expert opinions are based on

his skill, knowledge, training, education, and professional judgment. Dr. Scarbrough’s expert

opinions, supporting documents, CV, and list of testimony and depositions for the last four years

will be provided. Dr. Scarbrough is being compensated at the rate of $825.00 per hour for file

review, attendance at deposition and attendance at trial. Dr. Scarbrough reserves the right to

supplement his report if more information becomes available.

       15. James A. Scott, M.D.
           429 College Avenue #441
           Fort Worth, TX 76104

       Dr. James A. Scott is a Board Certified Physical Medicine and Rehabilitation physician.

Dr. Scott will provide testimony in accordance with his report regarding rehabilitation potential

and rehabilitation-related damages and/or conditions of certain Plaintiffs. His reports may also

include rebuttal opinions to those asserted by Plaintiffs’ experts. His expert opinions are based

on his skill, knowledge, training, education, and professional judgment. Dr. Scott’s expert

opinions, supporting documents, CV, and list of testimony and depositions for the last four years

will be provided. Dr. Scott is being compensated at the rate of $500.00 per hour for file review

and $2,500.00 for the first two hours and $1,000 per each additional hour for attendance at




Defendant’s Amended Designation of Testifying Damages Experts                                       12
          Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 13 of 16




deposition and $6,000.00 per day for attendance at trial. Dr. Scott reserves the right to

supplement his report if more information becomes available.

 II.      Non-Retained Experts:

          Defendant reserves the right to designate and call any experts Plaintiffs have designated

for the limited purpose of eliciting favorable admissions at trial, either by deposition or in

person.

III.      Other Reservations

          Descriptions provided are not intended to be an exhaustive list of the areas to be

addressed by the expert.

          Defendant reserves the right to call rebuttal witnesses who are not designated and whose

testimony cannot be reasonably foreseen until the presentation of the evidence against the

Defendant.




Defendant’s Amended Designation of Testifying Damages Experts                                     13
       Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 14 of 16




                                                  Respectfully submitted,

                                                  GREGG N. SOFER
                                                  United States Attorney

                                             By: /s/ James E. Dingivan
                                                 James E. Dingivan
                                                 Assistant United States Attorney
                                                 Texas Bar No. 24094139
                                                 Clayton R. Diedrichs
                                                 Assistant United States Attorney
                                                 Colorado Bar No. 16833
                                                 James F. Gilligan
                                                 Assistant United States Attorney
                                                 Texas Bar No. 07941200
                                                 601 N.W. Loop 410, Suite 600
                                                 San Antonio, Texas 78216
                                                 james.dingivan@usdoj.gov
                                                 clayton.diedrichs@usdoj.gov
                                                 jim.gilligan@usdoj.gov
                                                 (210) 384-7372 (phone)
                                                 (210) 384-7312 (fax)




Defendant’s Amended Designation of Testifying Damages Experts                       14
       Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 15 of 16




                                     Certificate of Service

   I do hereby certify that on January 6, 2020, I electronically filed this document with the Clerk
of Court using the CM/ECF system.
   ☒ The CM/ECF system will send notification to the following CM/ECF participant(s):

                          April A. Strahan (april@ammonslaw.com)
                          Brett T. Reynolds (btreynolds@btrlaw.com)
                        Catherine Tobin (catherine@hmglawfirm.com)
                  Craig William Carlson (ccarlson@carlsonattorneys.com)
                         Dale Wainwright (wainwrightd@gtlaw.com)
                          Daniel D. Barks (ddb@speiserkrause.com)
                    Daniel David Horowitz, III (daniel@ddhlawyers.com)
                         Daniel J.T. Sciano (dsciano@tsslawyers.com)
                         Daniel P. Chung (daniel.p.chung@usdoj.gov)
                       David J. Campbell (david.campbell@utexas.edu)
                David McDonald Prichard (dprichard@prichardyoungllp.com)
                             Dennis Bentley (dbentley@tjhlaw.com)
                       Dennis Charles Peery (d.peery@tylerpeery.com)
                          Erik A. Knockaert (erik@lawdoneright.net)
                         Frank Herrera, Jr (fherrera@herreralaw.com)
                          George Louis LeGrand (tegrande@aol.com)
                           J. Dean Jackson (djackson@cfholaw.com)
                      Jamal K. Alsaffar (jalsaffar@nationaltriallaw.com)
                         Janet E. Militello (jmilitello@lockelord.com)
                    Jason C. Webster (jwebster@thewebsterlawfirm.com)
                       Jason P. Steed (jsteed@kilpatricktownsend.com)
                         Jorge A. Herrera (jherrera@herreralaw.com)
                      Joseph Michael Schreiber (joe@lawdoneright.net)
                        Justin B. Demerath (jdemerath@808west.com)
                            Kelly W. Kelly (kk.aalaw@yahoo.com)
                  Kevin Michael Young (kyoung@prichardyoungllp.com)
                     Koby J. Kirkland (kkirkland@nationaltriallaw.com)
               Laurie M. Higginbotham (lhigginbotham@nationaltriallaw.com)
                          Marco Crawford (mcrawford@tjhlaw.com)
                        Marion M. Reilly (marion@hmglawfirm.com)
                          Mark W. Collmer (mark@collmerlaw.com)
                  Paul E. Campolo (pcampolo@maloneyandcampolo.com)
                       Philip Koelsch (pkoelsch@carlsonattorneys.com)
                            R. Craig Bettis (cbettis@tylerpeery.com)



Defendant’s Amended Designation of Testifying Damages Experts                                   15
        Case 5:18-cv-00555-XR Document 317 Filed 01/06/21 Page 16 of 16




                        Robert C. Hilliard (bobh@hmglawfirm.com)
                         Robert E. Ammons (rob@ammonslaw.com)
                      Steven R. Haspel (shaspel@nationaltriallaw.com)
                      Thomas J. Henry (tjhenry@thomasjhenrylaw.com)
                          Tim Maloney (timmaloney@yahoo.com)
                          Tom Jacob (tjacob@nationaltriallaw.com)

   ☒ I also certify that I have electronically transmitted this document and attachments to the
following:
                      Jamal K. Alsaffar (jalsaffar@nationaltriallaw.com)
                         Tom Jacob (tjacob@nationaltriallaw.com)


                                                     /s/ James E. Dingivan
                                                     James E. Dingivan
                                                     Assistant United States Attorney




Defendant’s Amended Designation of Testifying Damages Experts                                 16
